Citation Nr: 1202258	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back condition, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO).

The Board notes that the Veteran also perfected an appeal for entitlement to an increased evaluation of his skin condition and service connection for bilateral hearing loss.  The Veteran subsequently withdrew his appeal concerning those two issues in a May 2005 statement and, therefore, the issues are considered WITHDRAWN and not properly before the Board here. 

In February 2007, December 2009, and September 2010, the Board remanded the claim on appeal, in part, to obtain a VA opinion as to the etiology of the Veteran's back condition.  However, as will be discussed below, the opinions obtained failed to adequately address the instructions of the Board remands.  Consequently, the claim must once again be remanded. 

In January 2008, the Veteran presented testimony at a personal hearing conducted at the St. Louis RO before a Decision Review Officer (DRO).  A transcript of this personal hearing is in the Veteran's claims folder. 

In a September 2008 DRO decision, the RO granted the Veteran's claim for service connection for bilateral tinnitus; a 10 percent disability rating was assigned, effective December 31, 2003.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, that matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the Veteran's claim must once again be remanded. 

The Veteran originally initiated his claim for service connection for a low back condition on the allegation that he injured his back in 1970 carrying ammunition shells and was treated in-service for muscle spasms.  The Veteran was afforded a VA examination in June 2005 to ascertain if the Veteran's current back condition is related to the 1970 injury.  The June 2005 VA examiner opined that the Veteran's current back conditions were not related to his military service based on a lack of chronicity and continuity of such since service.

Thereafter, the Veteran submitted a July 2005 statement asserting that during his active duty, he was on jump status and completed more than 18 jumps.  The Veteran's DD-214 confirms the Veteran was a parachutist and earned a parachutist badge.  Although the Veteran was afforded a VA spine examination in June 2005, the examiner did not provide an opinion whether the Veteran's spine conditions could be related to his Military Occupational Specialty (MOS) as a parachutist during active duty as that theory of etiology had not been asserted by the Veteran at that time.  The pre- and post- service medical records are not dispositive, but they are enough to raise the possibility that the claimed condition could be related to his in-service parachuting jumps, such as to mandate obtaining another opinion.  See Duenas v. Principi, 18 Vet. App. 512 (2004). 

In February 2007, the Board remanded the claim on appeal, in part, to obtain a VA opinion that addresses whether the Veteran's spine conditions could be related to his MOS as a parachutist during active duty.  The remand directed that a VA examiner determine whether it is at least as likely as not that any current low back disorder is related to the Veteran's activities as a parachutist in the military.  See the February 2007 Board remand at page 4.

In May 2007, the same VA examiner reviewed the Veteran's claims file and physically examined the Veteran. While the VA examiner noted the Veteran's assertion that his spine condition was the result of his duties as a parachutist during service, the VA examiner's opinion did not address that assertion as directed by the February 2007 Board remand.  Rather, the examiner specifically stated "There is still no documentation of continuity of symptoms over the next 34 years [since service].  Therefore, [my] opinion at this time remains unchanged. 'It is less likely as not' that the Veteran's current back condition is a progression of a back condition that the Veteran had while he was on active duty."  

In June 2009, the Veteran presented for another VA examination with the same VA examiner.  Again, the Veteran's claims file was reviewed and the Veteran was physically examined.  The June 2009 VA examination report is devoid of any mention of the Veteran's MOS and duties as a parachutist.  Likewise, such is not considered in the rendered medical opinion which states "No opinion can be offered without resorting to mere speculation."  The Board additionally notes that this opinion does not conform to the February 2007 Board remand which specifically instructed "The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the June 2005 examiner."  [Emphasis as is in the February 2007 Board remand]. 

In light of the above, the Board again remanded the Veteran's claim in December 2009.  Specifically the Board remand instructed that the same VA examiner should again review the Veteran's entire VA claims file and: 

[P]rovide an opinion as to whether it is at least as likely as not that any current low back disorder is related to the Veteran's activities as a parachutist in the military. The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the June 2005, May 2007 and June 2009. 

[Emphasis as is in the December 2009 Board remand]. 

The December 2009 Board remand further clarified its instructions, stating "The term "at least as likely as not" does not mean "within the realm of medical possibility."  [Emphasis as is in the December 2009 Board remand]. 

Computer printouts reflect that the Board's December 2009 remand instructions were conveyed verbatim, but without emphasis. 

However, the January 2010 VA spine examination report reflects that, after the same VA examiner again reviewed the Veteran's claims file, he stated: 

The [opinion request form] today is asking for an opinion with the qualifying sentences "as likely as not" or "without the realm of medical possibility".  However, "no opinion can be offered without resorting to mere speculation" is also a final statement that does not require any other qualifying sentences.  In respect to Compensation and Pension Examinations, the examiners are advised not to speculate and states that "no opinion can be offered without resorting to speculation" if that is the case.  [Sic]  In this particular case, if an opinion with speculation is required, it should be so stated, and the opinion will be provided."

See the January 2010 VA spine examination report.  

The January 2010 statement was non-responsive to the question asked.  The same VA examiner failed to provide the requested nexus opinion with supporting rationale for the fourth time and failed to provide an opinion addressing the Veteran's in-service Military Occupational Specialty (MOS) as a parachutist for the second time, even though such was specifically requested by the Board.  See the Board's February 2007 and December 2009 remands. 

Furthermore, the VA examiner implies that simply stating an opinion cannot be rendered without speculation is sufficient.  It is not.  The examiner did not indicate what issue it is that cannot be addressed.  The Court recently held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010). As the Court noted in Jones: 

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. 

This does not mean that a medical examiner must provide a conclusive opinion.  The Court further noted in Jones that there are instances where an inconclusive medical opinion is legitimate: 

Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  There are limits to even the most current medical knowledge.  In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.  Similarly, the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition. 

Here, unfortunately, the basis for the medical opinion is not clear.  As such, additional clarifying opinion was required.  In light of the above, the Board again remanded the Veteran's claim in September 2010.  Specifically the Board remand instructed that the Veteran's claims file be provided to a VA medical professional other than the VA examiner who performed the June 2005, May 2007 and June 2009 VA examinations and provided the January 2010 opinion (Dr. H.).  

The October 2010 VA opinion reflects that the examiner stated that he was asked to resolve the prior speculative opinions.  The examiner stated that he could not speak for another person's thinking, however, he believed that the opinions of the first two compensation and pension examinations on this Veteran were clearly stated without equivocation.  After reviewing the total medical evidence of record, the examiner stated that there was really no objective evidence establishing a nexus between the Veteran's active military duty (including the one episode of back pain related apparently to a urinary tract condition) and his current established lumbar degenerative disc disease.  Therefore, based upon a review of the total medical evidence of record, the examiner opined that it is less likely than not that the current back pain secondary to degenerative disc disease is related to active military duty.  The examiner stated that the findings are consistent with the Veteran's age and type of employment, which is generally rather strenuous as an iron worker, and some degree of obesity.  

The Board appreciates the time the October 2010 VA examiner took to address this case.  However, there is still no opinion addressing the Veteran's in-service Military Occupational Specialty (MOS) as a parachutist, even though such was specifically requested by the Board.  This one point is, literally, the relevant contention that needs to be addressed. 

A VA examiner should again review the Veteran's entire claims file and: 

[P]rovide an opinion as to whether it is at least as likely as not that any currently diagnosed low back disorder is directly related to, or the result of the Veteran's military service, to include to the Veteran's activities as a parachutist in the military.  

Because the May 2007, June 2009, January 2010, and October 2010 VA opinions do not address the specific instructions of the Board's prior remands, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's claims file to the VA examiner who provided the October 2010 opinion (Dr. M.).  If that examiner is no longer available, any other medical professional can provide the following.

The claims folder and a copy of this remand must be provided to the examiner and reviewed.  The examiner is requested to provide an ADDENDUM to the prior opinion as to whether it is at least as likely as not that any currently diagnosed low back disorder is directly related to, or the result of the Veteran's military service, to include to the Veteran's activities as a parachutist in the military.  A complete rationale for any opinion expressed must be provided. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  Please see discussion above as to the reasons and bases needed that an opinion is speculative. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  After the development requested has been completed, the AMC should review the report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures. 

3.  The RO should then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


